Title: To Thomas Jefferson from John Hyndman , 15 June 1804
From: Hyndman, John
To: Jefferson, Thomas


          
            
            June 15th 1804
          
          Yr. Excellency Must have Known something of My Conduct as an Officer of the Customs Huase Eight Years Past I Never Ventured before To apply To your Excellencey from an Information and indeed a Beliefe that you had Received Informations Respecting Me, Sufficent to Bar all all applycations My Conduct will give the Lie to those Insinuations, and wheether or No My present Applycation is Succesfull I entreate yr. Excellencey To Accept of My Humble Duty And Respects
          
             J[ohn] Hyndman
          
        